                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:16-cv-411-RJC
                              (3:11-cr-3-RJC-DSC-17)

DEMORRIS LAMAR ANDERSON,                             )
                                                     )
                      Petitioner,                    )
                                                     )
vs.                                                  )              ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
_______________________________________              )

       THIS MATTER is before the Court on the Government’s Notice of Petition for Certiorari

and Motion to Hold in Abeyance, (Doc. No. 13).

       Petitioner filed a Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. § 2255

raising a Johnson v. United States, 576 U.S. 591 (2015), challenge to his conviction for violating

18 U.S.C. § 924(c). (Doc. No. 1). The Court stayed this matter for several years pending

developments in the case law. See (Doc. No. 5). The case was most recently stayed pursuant to

United States v. Taylor, 979 F.3d 203 (4th Cir. 2020), in which the Fourth Circuit issued an

amended decision on November 4, 2020. (Doc. No. 12).

       The Government now asks the Court to stay this case pending the United States Supreme

Court’s consideration of a certiorari petition that was docketed on April 16, 2021 in United States

v. Taylor, No. 20-1459. Counsel for Petitioner has not responded and the time to do so has expired.

       The Court finds that a stay of these proceedings is in the interest of justice and judicial

economy. The Government’s Motion will therefore be granted and this case will be stayed pending

the Supreme Court’s resolution of Taylor on certiorari review.


                                                1
IT IS, THEREFORE, ORDERED that:

1.   The Government’s Notice of Petition for Certiorari and Motion to Hold in

     Abeyance, (Doc. No. 13), is GRANTED.

2.   The Government shall file a Response within 30 days after the U.S. Supreme Court

     denies certiorari or issues its decision in United States v. Taylor, No. 20-1459.




                                   Signed: May 10, 2021




                                       2
